Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00255-CV

                                   Ronald Carey HODGE,
                                         Appellant

                                              v.

                           Charles W. HANOR and Jean M. Hanor,
                                        Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI17321
                       Honorable Solomon Casseb III, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for a new trial on unliquidated
damages. It is ORDERED that appellant, Ronald Carey Hodge, recover his costs of this appeal
from appellees, Charles W. Hanor and Jean M. Hanor.

       SIGNED January 2, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice